DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels. Specifically, the rectangular boxes in Figs 1-2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claim(s) is/are objected to because of the following informalities:  
Claim 15, “a data processing unit” should be changed to “[[a]]the data processing unit”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a data processing unit” in claim 13, does not invoke 112(f) and is broadly interpreted to be a processor or computer that is capable of processing data.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva (US 20170089577 A1) in view of Gleeson (US 20070062196 A1).
Regarding claim 1
DeSilva577 discloses a method for monitoring an aircraft turboshaft engine (Abstract, Fig 1B) which comprises 
a spark plug (igniter 102, Para 0033) and a sensor (acoustic sensor 150 Fig 1A-B, Para 0032) capable of outputting a signal (data collected from sensor 150, i.e. signal, is sent to igniter health model 180 of controller 170 in Fig 1A), comprising, 
based on the signal output by the sensor (acoustic sensor 150), both determining a measurement of the turboshaft engine (acoustic sensors is to monitor the state of the flame in each combustor, Para 0036) as well as determining a wear indicator of the spark plug (the acoustic signature during the time interval of igniter operation is used to determine the health of 
	DeSilva is silent on the acoustic sensor 150 being a vibration sensor capable of outputting a vibration signal.
	However, Gleeson teaches a method to control a combustor for a gas turbine (Abstract) comprising a plurality of sensors for sensing acoustic vibrations of the combustor (Para 0005) and outputting a vibration signal (a processor to process the sensed acoustic vibrations, i.e. vibration signal, and to activate an alarm accordingly, Para 0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the acoustic sensor in DeSilva as a vibration sensor to sense acoustic vibrations in the combustor and outputting a vibration signal, as suggested and taught by Gleeson, because being able to sense the acoustic vibration of the combustor can detect hardware damage of the engine (Abstract).
Regarding claim 2
	DeSilva in view of Gleeson discloses the method according to claim 1.
DeSilva further discloses wherein determining the wear indicator comprises the steps of: 
filtering the vibration signal output by the vibration sensor (trace 310 is the sensor raw signal after filtering to remove frequencies outside a band of interest for the combustion analysis system, Fig 3, Para 0042);
detecting breakdown peaks in the filtered vibration signal (Fig 4B shows the spectrogram during igniter operation that relates to the health of the igniter, Para 0047, which includes data 
characterizing the detected breakdown peaks (data from Fig 4B is analyzed to include a peak frequency, peak maximum amplitude, Para 0049, the characteristics of the peaks are interpreted to be the frequency and maximum amplitude).
Regarding claim 3
	DeSilva in view of Gleeson discloses the method according to claim 2.
DeSilva further discloses wherein the characterizing of the detected breakdown peaks comprises counting the peaks (Fig 9A shows five ignition firing operations of a healthy igniter with a peak amplitude of about +/- 0.4, Para 0074, Fig 9B shows five ignition firing operations with a faulty igniter with a peak amplitude of about 0.1, Para 0075; this indicates that characterizing the detected breakdown peaks include to count the number of peaks, in this case five, and to determine the amplitude of those peaks, in this case 0.4 and 0.1).
Regarding claim 4
	DeSilva in view of Gleeson discloses the method according to claim 2.
DeSilva further discloses wherein the characterizing of the detected breakdown peaks comprises determining an amplitude (Fig 9A shows five ignition firing operations of a healthy igniter with a peak amplitude of about +/- 0.4, Para 0074, Fig 9B shows five ignition firing operations with a faulty igniter with a peak amplitude of about 0.1, Para 0075; this indicates that characterizing the detected breakdown peaks include to determine the amplitude of those peaks, in this case 0.4 and 0.1) of each detected breakdown peak.  
Regarding claim 5
	DeSilva in view of Gleeson discloses the method according to claim 2.
DeSilva further discloses wherein the characterizing of the detected breakdown peaks comprises determining a frequency (Fig 4B shows the spectrogram during igniter operation that 
Regarding claim 6
	DeSilva in view of Gleeson discloses the method according to claim 5.
DeSilva further discloses wherein the characterizing of the detected breakdown peaks comprises computing an aperiodicity indicator of the detected breakdown peaks (Fig 11C is a graph of a zoomed portion of the time series near 1 second for a healthy igniter, there is a peak clearly centered at 1.1 seconds with value of about 0.4, bracketed by two symmetric shoulder peaks, Para 0081, Fig 11D is a graph of a zoomed portion of the time series near 1 second for a faulty igniter, there is no peak value even as large as 0.1, and a central peak with symmetric shoulders is not evident, Par 0082; this indicates that the graph in Fig 11D is irregular from Fig. 11C, interpreted to be an aperiodicity indicator).
Regarding claim 10
	DeSilva in view of Gleeson discloses the method according to claim 2.
DeSilva further discloses determining a consolidated wear indicator (wear indicator is determined in Figs 9A and 9C by evaluating the peak amplitude for five firing operations) by combining, using a spark plug damage model (Fig 9B shows a faulty igniter, Para 0075, this is interpreted to be the spark plug damage model), the characterizing of the breakdown peaks (the damage model has a characteristic of a peak amplitude of about 0.1, Para 0075) and operating conditions (interpreted to be the five ignition firing operation) for igniting the turboshaft engine.
Regarding claim 13
	DeSilva in view of Gleeson discloses the method according to claim 2.

Regarding claim 14
	DeSilva in view of Gleeson discloses the method according to claim 2.
DeSilva further discloses a non-transitory computer program product comprising code instructions (code instructions stored in the control system 170, construed as the non-transitory computer program product because system 170 includes an igniter health module 180 configured to deduce the status of the igniter based on the data collected from the sensor 150, para 0031, this indicates that the system 170 has code instructions to perform the steps) for implementing the filtering, and detecting and characterizing the steps of the method according to claim 2, when said program is executed on a computer (control system is a computer system, Para 0030).  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva in view of Gleeson, as applied to claim 10 above, and further in view of Foiret (US 20150285093 A1).
Regarding claim 12
	DeSilva in view of Gleeson discloses the method according to claim 10.
DeSilva in view of Gleeson is silent on wherein the operating conditions for igniting the turboshaft engine are determined from measurement of a temperature.
However, Forfeit teaches a method of detecting a degradation in the ignition sequence of the engine (Abstract) comprising a step of determining operating conditions for igniting the turboshaft engine based on (Para 0064) a thermal condition of the engine (temperature) and a number of discharges from a spark plug (Para 0064). This indicates that the operating conditions for igniting the turboshaft engine are determined from measurement of a temperature (thermal condition of the engine, Para 0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to also consider a measurement of temperature, as suggested and taught by Forfeit, as an operating conditions for igniting the turbine shaft engine in DeSilva as modified by Gleeson, because thermal condition of the engine has one of the greatest influence in the ignition duration of the engine, which would consequently affect the health of an ignitor (Para 0053).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSilva in view of Gleeson, as applied to claim 13 above, and further in view of Kessie (US 20170361947 A1).
Regarding claim 15
DeSilva in view of Gleeson discloses a system for monitoring a turboshaft engine (Abstract), the system configured to determine the spark plug wear indicator from the characterizing of the ignition peaks carried out by a data processing unit according to claim 13 on board the aircraft.
DeSilva in view of Gleeson is silent on a ground computer connected to the data processing unit.
However, Kessie teaches a method of operating a turboshaft engine onboard an aircraft (Abstract) including receiving, by one or more computing devices, sets of data from a data acquisition systems configured to communicate with an onboard system of an aircraft (Para 0005) such that the one or more computing devices comprises a ground-based computing system (Para 0020, the ground-based computing system, i.e. ground computer, to receive a sets of data from the sensors on the aircraft).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to connect the data processing unit in DeSilva as modified by Gleeson, to a ground computer, as suggested and taught by Kessie, because all the claimed elements were known in the prior art (a data processing unit on an aircraft and a ground computer) and one skilled in the art could have combined the elements as claimed by known methods (the ground computer to receive sets of data from the data processing unit onboard an aircraft) with no change in their respective functions (the ground computer to process the sets of data and determine operation conditions of components onboard the aircraft), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395. 

Allowable Subject Matter
Claim(s) 7-9 and 11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In claims 7 and 8, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method for monitoring an aircraft turboshaft engine comprising, among other features,
determining a wear indicator of the sparkplug, and 
transmitting an ignition command to an excitation circuit configured to output breakdown pulses to the spark plug upon receipt of the ignition command.
In claim 9, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method for monitoring an aircraft turboshaft engine comprising, among other features,
determining a wear indicator of the sparkplug, and 
discriminating between a fault in the spark plug and a fault in an excitation circuit configured to output breakdown pulses to the spark plug.
In claim 11, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a method for monitoring an aircraft turboshaft engine comprising, among other features,
determining a wear indicator of the sparkplug, and 
wherein the spark plug damage model weights the wear indicator to determine the wear indicator.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burke (US 20150322863 A1) teaches to mount a sensor on an igniter to monitor the igniter
Youssef (US 20150036781 A1) teaches a method to operate an igniter comprising an excitation circuit
Boguszewski (US 8747102 B2) teaches to mount a sensor to the ignitor as a status indicator to detect flame and arcing of the ignitor
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Thuyhang N Nguyen/Examiner, Art Unit 3741